                 Case 20-11785-CSS             Doc 204        Filed 07/23/20        Page 1 of 15




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x        Re: D.I. 154

          SUPPLEMENT TO MOTION OF DEBTORS FOR ENTRY OF
        ORDERS (I) APPROVING (A) BIDDING PROCEDURES, (B) FORM
    AND MANNER OF NOTICE OF SALE, AUCTION, AND SALE HEARING, AND
(C) ASSUMPTION AND ASSIGNMENT PROCEDURES, (II) SCHEDULING AUCTION
 AND SALE HEARING, (III) APPROVING (A) SALE OF SUBSTANTIALLY ALL OF
  DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
 ENCUMBRANCES, AND (B) ASSUMPTION AND ASSIGNMENT OF EXECUTORY
CONTRACTS AND UNEXPIRED LEASES, AND (IV) GRANTING RELATED RELIEF

                    1.        Brooks Brothers Group, Inc. (“Brooks Brothers”) and its debtor affiliates,

as debtors and debtors in possession in the above-captioned chapter 11 cases (collectively,

the “Debtors”), hereby file this supplement (the “Supplement”) to the Motion of Debtors for

Entry of Orders (I) Approving (A) Bidding Procedures, (B) Form and Manner of Notice of Sale,

Auction, and Sale Hearing, and (C) Assumption and Assignment Procedures, (II) Scheduling

Auction and Sale Hearing, (III) Approving (A) Sale of Substantially All of Debtors’ Assets Free

and Clear of Liens, Claims, Interests, and Encumbrances, and (B) Assumption and Assignment of




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
    Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
    headquarters and service address is 346 Madison Avenue, New York, New York 10017.



WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS            Doc 204       Filed 07/23/20       Page 2 of 15




Executory Contracts and Unexpired Leases, and (IV) Granting Related Relief (the “Motion”)

[D.I. No. 154].2

                    2.        As set forth in the Motion, the Debtors indicated that they were seeking a

stalking horse purchaser for all or a portion of their Assets. Subsequent to the filing of the Motion,

the Debtors have identified a stalking horse for the Acquired Assets (as defined herein) and hereby

file this Supplement to the Motion seeking approval of the selection of the Stalking Horse Bidder

(as defined herein) and related relief as fully set forth herein. In further support of the Motion and

the Supplement, the Debtors respectfully state as follows:

                                   Selection of the Stalking Horse Bidder

                    3.        As set forth in the Motion, since the Petition Date, the Debtors have been

engaged in discussions with multiple bidders with respect to a potential stalking horse agreement.

After the Motion was filed, the Debtors continued such negotiations, and ultimately selected the

highest and best bidder to serve as a going-concern stalking horse bidder.

                    4.        On July 23, 2020, the Debtors entered into that certain Asset Purchase

Agreement (the “Stalking Horse Agreement”) by and among Brooks Brothers, 696 White Plains

Road, LLC, Brooks Brothers International, LLC, Brooks Brothers Restaurant, LLC, RBA

Wholesale, LLC, Retail Brand Alliance Gift Card Services, LLC, Retail Brand Alliance Of Puerto

Rico, Inc., Brooks Brothers Canada Ltd., BBD Holding 1, LLC, BBD Holding 2, LLC, and BBDI,

LLC (each of the foregoing a “Seller” and, collectively, “Sellers”) and SPARC Group LLC (the

“Stalking Horse Bidder,” or “Buyer”), a copy of which is attached hereto as Exhibit A, and

which agreement shall serve as the stalking horse agreement for the Acquired Assets at the Auction




2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Motion or the Stalking Horse Agreement (as defined herein), as applicable.


                                                        2
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS              Doc 204        Filed 07/23/20        Page 3 of 15




(to the extent the Debtors receive another Qualified Bid for such Acquired Assets prior to the Bid

Deadline). The Stalking Horse Agreement provides for consideration for the Acquired Assets of

(i) an aggregate Dollar amount equal to (A) $305,000,000, minus (B) the amount of the Credit Bid

(if any), plus (C) the Estimated Inventory Adjustment Amount, minus (D) the Customer Deposit

Balance, (ii) at the option of the DIP Lenders, an aggregate credit bid of all or any portion of the

DIP Obligations, and (iii) Buyer’s assumption of the Assumed Liabilities.

                    5.        In accordance with Local Rule 6004-1, the chart below summarizes the

material terms of the Stalking Horse Agreement.3


                   MATERIAL TERMS OF THE STALKING HORSE AGREEMENT4

                                    The consideration shall be (i) an aggregate Dollar amount equal to (a)
                                    $305,000,000, minus (b) the amount of the Credit Bid (if any), plus (c) the
                                    Estimated Inventory Adjustment Amount, minus (d) the Customer
                                    Deposit Balance (such amount, the “Closing Date Purchase Price”), (ii)
                                    at the option of the DIP Lenders, an aggregate credit bid of all or any
    Purchase Price                  portion of the DIP Obligations (as defined in the DIP Order) (the “Credit
                                    Bid” which, together with the Closing Date Purchase Price, as adjusted
                                    pursuant to Section 2.7, shall be the “Purchase Price”) and (iii) Buyer’s
                                    assumption of the Assumed Liabilities.

                                    See Stalking Horse Agreement § 2.3
                                    The Acquired Assets are all of Sellers’ right, title and interest, in and to
                                    all of the properties, rights, interests and other tangible and intangible
                                    assets of Sellers used in, held for use in, or relating to the Business,
                                    including, without limitation:

                                    a. the Inventory (other than Excluded Inventory);
    Acquired Assets
                                    b. the Furnishings and Equipment (other than Excluded Furnishings and
                                       Equipment);

                                    c. the Owned Real Property and the Assumed Leases, together with (to
                                       the extent of Sellers’ interest therein) the buildings, fixtures and

3
       To the extent that there is any inconsistency between the terms of the Stalking Horse Agreement and the summary
       of such terms in this Supplement, the terms of the Stalking Horse Agreement shall control. Capitalized terms
       used but not otherwise defined in this summary shall have the meanings ascribed to such terms in the Stalking
       Horse Agreement.
4
       All references to sections or schedules in this summary refer to the Stalking Horse Agreement, unless otherwise
       specified.


                                                           3
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS        Doc 204       Filed 07/23/20       Page 4 of 15




                                   improvements located on or attached to the underlying real property,
                                   and all rights arising thereunder, and all tenements, hereditaments,
                                   appurtenances and other real property rights appertaining thereto, and
                                   with respect to the Leases, subject to the rights of the applicable
                                   landlord (including rights to ownership or use of such property) under
                                   such Assumed Leases;

                              d. all rights and benefits under the Transferred Contracts;

                              e. all Permits of Sellers, to the extent transferable;

                              f.   all prepaid expenses of any Seller, including deposits, security
                                   deposits, merchant deposits, prepaid rent and prepaid expenses
                                   previously paid by Sellers to fulfill Sellers’ obligations under the
                                   Leases and, to the extent transferable, other deposits relating to the
                                   Stores under any of the Transferred Contracts;

                              g. the Store Cash as of the Closing;

                              h. all books and records, including files, data, reports, computer codes
                                 and sourcing data, advertiser and supplier lists, cost and pricing
                                 information, business plans, and manuals, blueprints, research and
                                 development files, and other records of any Seller used in, held for use
                                 in, or relating to the Business, the Acquired Assets or the Assumed
                                 Liabilities, excluding (for the avoidance of doubt) Customer Data;

                              i.   all marketing, advertising and promotional materials and product
                                   samples and designs, in each case that do not exclusively relate to the
                                   Excluded Trademarks;

                              j.   all goodwill, customer and referral relationship, other intangible
                                   property and all privileges relating to, arising from or associated with
                                   the Business or the Acquired Assets, in each case that do not
                                   exclusively relate to the Excluded Trademarks;

                              k. all personal property and interests therein, including machinery,
                                 equipment, furniture, office equipment, communications equipment,
                                 information technology systems, computer systems, hardware,
                                 vehicles, spare and replacement parts, fuel and other tangible personal
                                 property;

                              l.   all of the equity interests of Sellers’ Subsidiaries listed on Schedule
                                   1.1(a);

                              m. all assets, rights and properties of or relating to any Assumed
                                 Employee Benefit Plan;

                              n. all Intellectual Property owned or purported to be owned by Sellers;

                              o. all internet domain names, social media accounts, profiles, pages,
                                 feeds, registrations and other online presences owned or purported to



                                                    4
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS        Doc 204       Filed 07/23/20      Page 5 of 15




                                   be owned by Sellers, in each case other than those exclusively relating
                                   to the Excluded Trademarks;

                              p. all software, computer programs, computer code, and related
                                 programmers’ annotations, documentation and notes, in each case
                                 owned or controlled by Sellers;

                              q. all of Sellers’ rights of publicity and all similar rights, including all
                                 commercial merchandising rights, in each case other than those
                                 exclusively relating to the Excluded Trademarks;

                              r.   product designs, design rights, tech packs, artwork, archival materials
                                   and advertising materials, copy, commercials, images and artwork
                                   owned by any Seller, or in which any Seller has any interest or right,
                                   in each case that do not exclusively relate to the Excluded
                                   Trademarks;

                              s.   royalty payments and licensing receivables generated in connection
                                   with the Intellectual Property Licenses attributable to the period from
                                   and after the Closing, in each case other than royalty payments
                                   generated exclusively by the Excluded Trademarks, and in each case
                                   where the allocation of the royalty payments and licensing receivables
                                   between Buyer and Sellers shall be determined in accordance with
                                   Schedule 1.1(b);

                              t.   all Sellers’ telephone, fax numbers and email addresses;

                              u. all Intellectual Property Licenses granted by the Sellers or their
                                 respective Subsidiaries to third parties (including the JVs), other than
                                 Intellectual Property Licenses exclusively related to Excluded
                                 Trademarks;

                              v. all customer data and information derived from any purchases at the
                                 Stores, through the E-Commerce Platform or through any other
                                 platform or branded loyalty promotion programs (collectively,
                                 “Customer Data”), provided such information is owned by Sellers or
                                 their respective Subsidiaries and solely to the extent permitted by the
                                 Bankruptcy Code, applicable Law, and Sellers’ contractual
                                 obligations and respective privacy policies or notices in effect at the
                                 time of collection of such information;

                              w. financial, marketing and business data, pricing and cost information,
                                 business and marketing plans, servers, offsite and backup storage,
                                 files, correspondence, records, data, plans, reports and recorded
                                 knowledge, historical trademark files, prosecution files of any Seller
                                 in whatever media retained or stored, including computer programs
                                 and disks, in each case used in, held for use in, or relating to the
                                 Business, the Acquired Assets or the Assumed Liabilities, including
                                 files in the possession of or under the control of Sellers;




                                                    5
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS       Doc 204       Filed 07/23/20       Page 6 of 15




                              x. (i) insurance proceeds received by Sellers following the Closing Date
                                 (or that are received prior to the Closing) that were specifically paid
                                 in respect of losses incurred in respect of any individual Acquired
                                 Assets acquired by Buyer hereunder and (ii) insurance awards
                                 received by Sellers following the Closing Date (or that are received
                                 prior to the Closing) that were specifically paid in respect of losses
                                 incurred in respect of any individual Acquired Assets acquired by
                                 Buyer hereunder, in each case of clauses (i) and (ii) in respect of which
                                 such Acquired Assets have not been remediated to their form
                                 immediately prior to the loss incurring event by Sellers or their
                                 Affiliates prior to Closing;

                              y. any Tax refund, deposit, prepayment, credit, attribute, or other Tax
                                 asset or Tax receivable of or with respect to any Assumed Taxes;

                              z. to the extent transferable, all third-party warranties, guarantees,
                                 refunds, rights of recovery, rights of set-off or counter-claim and
                                 rights of recoupment of every kind and nature for the benefit of, or
                                 enforceable by, any Seller in each case to the extent arising from or
                                 relating to the Business, the Acquired Assets or the Assumed
                                 Liabilities;

                              aa. all tangible and intangible assets included in the E-Commerce
                                  Platform or any similar e-commerce platform owned, operated, or
                                  controlled by any Seller or Subsidiary thereof; provided that to the
                                  extent any such assets include rights to which Sellers or any of their
                                  respective Subsidiaries are entitled pursuant to any Contract, such
                                  rights shall only be included in the Acquired Assets if such Contract
                                  is a Transferred Contract, and excluding (for the avoidance of doubt)
                                  Customer Data;

                              bb. the Purchased Actions; and

                              cc. any accounts receivable of Sellers which consist of accounts payable
                                  of any Designated Foreign Subsidiary (other than any JV) the equity
                                  interests of which are sold, assigned or transferred in accordance with
                                  Section 6.11 or any Transferred Entity, other than accounts payable of
                                  any such Designated Foreign Subsidiary or Transferred Entity
                                  permitted to be paid in accordance with Section 5.2(a)(II) or (III).

                              provided, however, notwithstanding anything to the contrary set forth
                              above, the Acquired Assets shall not include any Excluded Assets.

                              See Stalking Horse Agreement §§ 1.1 (definition of “Acquired Assets”);
                              2.1
                              The Assumed Liabilities means only the following Liabilities:

                              a. all Liabilities under the Assumed Leases and Transferred Contracts
 Assumed Liabilities
                                 solely to the extent such Liabilities arise from and after the Closing
                                 Date;



                                                   6
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS        Doc 204      Filed 07/23/20       Page 7 of 15




                              b. all Buyer Cure Costs;

                              c. all Assumed Taxes and all Transfer Taxes to be borne by Buyer
                                 pursuant to Section 6.4(a);

                              d. all accounts payable relating to any Inventory ordered upon the
                                 written request of Buyer following the Petition Date and delivered
                                 following the Closing Date (the “New Inventory”);

                              e. all Liabilities to the extent relating to or arising out of the ownership,
                                 possession, operation or use of any Acquired Assets, in each case from
                                 and after the Closing;

                              f.   all Liabilities related to an Assumed Employee Benefit Plan
                                   (including all assets, trusts, insurance policies and administration
                                   service contracts related thereto) arising on or after the Closing and
                                   all Liabilities which are expressly assumed pursuant to Section 6.3;

                              g. all Liabilities related to the Owned Real Properties solely to the extent
                                 such Liabilities arise from and after the Closing, including any
                                 Permitted Post-Closing Liens to which they are subject;

                              h. all Liabilities relating to or arising out of honoring any of the items
                                 described in clause (a) of the definition of Gift Cards (as defined in
                                 the Stalking Horse Agreement) issued before Closing and presented
                                 to Buyer or its Affiliates for redemption after Closing; and

                              i.   any Liabilities arising from Buyer’s employment of the Transferred
                                   Employees after the Closing, including those Liabilities which are
                                   expressly assumed pursuant to Section 6.3.

                              See Stalking Horse Agreement §§ 1.1 (definition of “Assumed
                              Liabilities”); 2.1
 Sale to Insider              Buyer is not an insider of the Debtors.
 Local Rule 6004-
 1(b)(iv)(A)
 Agreements with              None.
 Management or Key
 Employees
 Local Rule 6004-
 1(b)(iv)(B)
 Releases                     None.
 Local Rule 6004-
 1(b)(iv)(C)
 Private Sale/No              The Stalking Horse Agreement contemplates an auction.
 Competitive Bidding
 Local Rule 6004-             See Stalking Horse Agreement § 5.4(e)
 1(b)(iv)(D)




                                                   7
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS       Doc 204       Filed 07/23/20      Page 8 of 15




                              Either Party may terminate the Stalking Horse Agreement if the Closing
                              shall not have occurred prior to October 4, 2020 (the “Outside Date”);
                              provided, however, that if the Closing shall not have occurred due to the
                              failure of the Bankruptcy Court to enter the Sale Order or the condition to
                              Closing set forth in Section 7.1(e) of the Stalking Horse Agreement (all
                              applicable waiting periods under any Antitrust Laws shall have expired or
                              otherwise been terminated) remains unsatisfied or not waived and if all
                              other conditions to the respective obligations of the Parties to close that
                              are capable of being fulfilled by the Outside Date shall have been so
                              fulfilled or waived, then no Party may terminate the Stalking Horse
                              Agreement pursuant to Section 8.1(b)(ii) thereof prior to October 20,
                              2020; provided, further, that if the Closing shall not have occurred on or
                              before the Outside Date primarily due to a material breach of any
                              representations, warranties, covenants or agreements contained in the
                              Stalking Horse Agreement by Buyer or Sellers, then the breaching Party
                              may not terminate this Agreement pursuant to Section 8.1(b)(ii) of the
 Closing and Other            Stalking Horse Agreement.
 Deadlines
 Local Rule 6004-             Further, Sellers shall comply with the following timeline:
 1(b)(iv)(E)
                              a. No later than August 12, 2020, Sellers shall obtain entry of the DIP
                                 Final Order;

                              b. No later than August 12, 2020, Sellers shall obtain entry of the
                                 Bidding Procedures Order;

                              c. No later than August 20, 2020, the Auction (if necessary) shall have
                                 been held pursuant to the Bidding Procedures Order;

                              d. No later than August 27, 2020, the Bankruptcy Court shall have held
                                 the Sale Hearing to consider entry of the Sale Order; and

                              e. No later than August 30, 2020, Sellers shall obtain entry by the
                                 Bankruptcy Court of the Sale Order.

                              See Stalking Horse Agreement §§ , 5.4(d), 8.1(b)(ii)
                              Upon execution, the Buyer shall immediately deposit with the Escrow
                              Agent the amount of $30.5 million by wire transfer of immediately
                              available funds (the “Escrow Amount”). If the Closing occurs, the
                              Escrow Amount, together with all accrued investment income thereon, if
                              any, shall be applied towards the Purchase Price payable by Buyer to
 Good Faith Deposit
                              Sellers under Section 2.3(a) of the Stalking Horse Agreement and
 Local Rule 6004-
                              delivered to Sellers at Closing. If the Stalking Horse Agreement is
 1(b)(iv)(F)
                              terminated by Sellers pursuant to Section 8.1(d), the Escrow Amount,
                              together with all accrued investment income thereon, if any, shall be
                              delivered to Sellers. If the Stalking Horse Agreement is terminated for
                              any reason other than by Sellers pursuant to Section 8.1(d) of the Stalking
                              Horse Agreement, the Escrow Amount, together with all accrued




                                                   8
WEIL:\97562329\8\30950.0070
                 Case 20-11785-CSS         Doc 204       Filed 07/23/20      Page 9 of 15




                                investment income thereon, if any, shall be returned to Buyer within three
                                (3) Business Days of such termination.

                                See Stalking Horse Agreement § 2.3(b)
 Interim Arrangements           None.
 with Stalking Horse
 Bidder
 Local Rule 6004-
 1(b)(iv)(G)
 Use of Proceeds                None.
 Local Rule 6004-
 1(b)(iv)(H)
                                None.
 Tax Exemption
 Local Rule 6004-1(b)(iv)(I)
                             Post-Closing, upon request by any Party (the “Requesting Party”), the
                             other Parties will permit the Requesting Party and its Representatives to
                             have reasonable access during normal business hours, and in a manner so
                             as not to interfere unreasonably with the normal business operations of
                             such other Party, to all premises, properties, personnel, books and records,
                             and Contracts or Leases of such Party for the purposes of (a) preparing
                             Tax Returns, (b) monitoring or enforcing rights or obligations under the
                             Stalking Horse Agreement or any of the Related Agreements, (c)
                             complying with the requirements of any Governmental Authority or (d)
                             otherwise providing such reasonable assistance and cooperation as may be
                             reasonably requested by Buyer from time to time to facilitate the transition
                             of the Business; provided, however, that, for avoidance of doubt, the
                             foregoing shall not require Buyer to take any such action if (i) such action
 Record Retention
                             may result in a waiver or breach of any attorney/client privilege, (ii) such
 Local Rule 6004-1(b)(iv)(J)
                             action could reasonably be expected to result in violation of applicable
                             Law (it being agreed that each such Person shall use commercially
                             reasonable efforts to cause such access or information to be provided in a
                             manner that does not cause such waiver or violation as set forth in the
                             foregoing clauses (i) and (ii)), or (iii) providing such access or information
                             would be reasonably expected to be disruptive to its normal business
                             operations. Buyer agrees to maintain the files or records which are
                             contemplated by the first sentence of Section 6.2 of the Stalking Horse
                             Agreement in a manner consistent in all material respects with its
                             document retention and destruction policies, as in effect from time to time,
                             for six (6) years following the Closing.

                                See Stalking Horse Agreement § 6.2
                                Certain avoidance actions related to the Business shall be sold as Acquired
 Sale of Avoidance Actions
                                Assets.
 Local Rule 6004-
 1(b)(iv)(K)
                                See Stalking Horse Agreement § 1.1 (definition of “Purchased Actions”)
 Requested Findings as to       Upon the Closing, Buyer and its Affiliates shall not and shall not be
 Successor Liability            deemed to: (a) be a successor (or other such similarly situated party), or
 Local Rule 6004-               otherwise be deemed a successor, to any Seller, including, a “successor
 1(b)(iv)(L)                    employer” for the purposes of the IRC, ERISA or other applicable Laws;



                                                     9
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS             Doc 204         Filed 07/23/20     Page 10 of 15




                                    (b) have any responsibility or Liability for any obligations of any Seller,
                                    or any Affiliate of any Seller based on any theory of successor or similar
                                    theories of Liability; (c) have, de facto or otherwise, merged with or into
                                    any Seller; (d) be an alter ego or a mere continuation or substantial
                                    continuation of any Seller (and there is no continuity of enterprise between
                                    Buyer and any Seller), including, within the meaning of any foreign,
                                    federal, state or local revenue, pension, ERISA, Tax, COBRA, labor,
                                    employment, environmental, or other Law, rule or regulation (including
                                    filing requirements under any such Laws, rules or regulations), or under
                                    any products liability Law or doctrine with respect to any Seller’s Liability
                                    under such Law, rule or regulation or doctrine; or (e) be holding itself out
                                    to the public as a continuation of any Seller or its estate.

                                    See Stalking Horse Agreement § 6.9
 Sale Free and Clear of             None.
 Unexpired Leases
 Local Rule 6004-
 1(b)(iv)(M)
                                    The consideration shall be (i) an aggregate Dollar amount equal to (a)
                                    $305,000,000, minus (b) the amount of the Credit Bid (if any), plus (c) the
                                    Estimated Inventory Adjustment Amount, minus (d) the Customer
 Credit Bid
                                    Deposit Balance, (ii) at the option of the DIP Lenders, an aggregate credit
 Local Rule 6004-
                                    bid of all or any portion of the DIP Obligations, and (iii) Buyer’s
 1(b)(iv)(N)
                                    assumption of the Assumed Liabilities.

                                    See Stalking Horse Agreement § 2.3(a)
                                    The Debtors request waivers of the fourteen-day stay requirements under
 Relief from Bankruptcy
                                    Bankruptcy Rules 6004(h) and 6006(d) and that the Sale Order be
 Rule 6004(h)
                                    effective immediately upon entry.
 Local Rule 6004-
 1(b)(iv)(O)
                                    See Motion ¶ 44
                                    Subject to entry of the Bidding Procedures Order and those conditions
                                    specified in the Stalking Horse Agreement, including those conditions
 Provisions Providing Bid
                                    contained in Section 5.4 thereof, the Stalking Horse Bidder shall be
 Protections to “Stalking
                                    entitled to payment of (i) a Break-Up Fee in the amount of 3% of
 Horse” or Initial Bidder
                                    $305,000,000 and (ii) Expense Reimbursement up to $1,000,000.
 Local Rule 6004-1(c)(i)(C)
                                    See Stalking Horse Agreement §1.1 and §5.4.

                                              Bidding Procedures

                    6.        The Bidding Procedures remain substantially the same as set forth in the

Motion, but have been revised to (i) reflect the selection of the Stalking Horse Bidder, and (ii)

revise the proposed schedule to address the Court’s availability, as reflected in the proposed

Bidding Procedures attached hereto as Exhibit B and the blackline against the Bidding Procedures

filed with the Motion attached hereto as Exhibit C and the revised Bidding Procedures Order,

                                                         10
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS            Doc 204       Filed 07/23/20   Page 11 of 15




which is attached hereto as Exhibit D, along with a blackline against the Bidding Procedures Order

filed with the Motion attached hereto as Exhibit E. The bases for approval of the Bidding

Procedures are fully set forth in the Motion. The revised proposed schedule is set forth below.

                               Key Event                                         Deadline
     Deadline to Submit Bids                                     August 5, 2020 at 10:00 a.m.
                                                                 (prevailing Eastern Time)
     Deadline for Debtors to Notify Bidders of Status            August 6, 2020 at 4:00 p.m.
     as Qualified Bidders                                        (prevailing Eastern Time)
     Auction to be Held if the Debtors Receive More              August 7, 2020 at 10:00 a.m.
     Than One Qualified Bid                                      (prevailing Eastern Time)
     Deadline to File Objections to Sale Transaction             August 7, 2020 at 4:00 p.m.
                                                                 (prevailing Eastern Time)
     Deadline to (i) File Notice and Identities of               August 9, 2020 at 4:00 p.m.
     Successful Bid(s) and Back-Up Bid(s) and (ii)               (prevailing Eastern Time) or as soon
     Provide Affected Counterparties With the                    as is practicable after the Auction
     Successful Bidder’s Proposed Form of Adequate
     Assurance of Future Performance With Respect to
     Proposed Assigned Contracts, if Applicable
     Deadline to File Objections to (i) Identity of              August 10, 2020 at 11:59 p.m.
     Successful Bidder, (ii) Conduct of Auction, (iii)           (prevailing Eastern Time)
     Cure, and (iv) Adequate Assurance
     Deadline to Reply to Objections to (i) Sale            August 11, 2020 at 11:59 a.m.
     Transaction, (ii) Identity of Successful Bidder, (iii) (prevailing Eastern Time)
     Conduct of Auction, (iv) Cure, and (v) Adequate
     Assurance
     Sale Hearing                                           August 11, 2020 at 2:00 p.m.
                                                            (prevailing Eastern Time)

          The Bid Protections Have Sound Business Purposes and Should be Approved

                    7.        Pursuant to the Stalking Horse Agreement, the Debtors have agreed, subject

to Court approval, to pay the Stalking Horse Bidder a break-up fee not to exceed $9,150,000, under

certain conditions (the “Break-Up Fee”), and an expense reimbursement up to $1,000,000 (the

“Expense Reimbursement,” and, collectively with the Break-Up Fee, the “Bid Protections”).

Such amounts are only payable if the conditions set forth in the Stalking Horse Agreement are



                                                      11
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS            Doc 204       Filed 07/23/20   Page 12 of 15




satisfied. The Debtors believe that the Bid Protections are necessary for the Stalking Horse Bidder

to enter into the Stalking Horse Agreement. In addition, the Debtors believe that the presence of

the Stalking Horse Bidder will set a floor for the value of the Acquired Assets and attract other

potential buyers to bid for such assets, thereby maximizing the realizable value of the Acquired

Assets for the benefit of the Debtors’ estates, their creditors and all other parties in interest.

Moreover, in the event the Stalking Horse Bidder is not the winning bidder at the Auction (a

“Successful Bidder”) but the Stalking Horse Bid is the second highest or otherwise best bid or the

third highest or otherwise best bid, the Stalking Horse Bidder will be obligated to serve as a “back-

up” bidder (a “Back-Up Bidder”).

                    8.        The Debtors request approval (i) of the designation of the Stalking Horse

Bidder and Stalking Horse Bid on the terms provided in the Stalking Horse Agreement and (ii) of

standard stalking horse protections, in particular, the payment of the Break-Up Fee and the

Expense Reimbursement as an administrative expense in the event that the Stalking Horse Bid is

not selected as the winning bidder or the Debtors consummate one or more sale transactions for

the Assets with one or more other bidders and any initial or subsequent overbid amounts.

                    9.        Given the Debtors’ need to maximize value for creditors through a timely

and efficient marketing and sale process, the ability to designate a Stalking Horse Bidder and offer

such bidder Bid Protections is justified, appropriate, and essential.

                    10.       The Bidding Procedures allow the Debtors to provide the Bid Protections to

the Stalking Horse Bidder. Bidding incentives such as these Bid Protections have become a

recognized practice in chapter 11 cases because they enable a debtor to ensure a sale to a

contractually committed buyer at a price the debtor believes is fair, while providing the debtor

with the potential of obtaining an enhanced recovery through an auction process.




                                                      12
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS             Doc 204       Filed 07/23/20   Page 13 of 15




                    11.       Approval of the Bid Protections is governed by standards for determining

the appropriateness of bid protections in the bankruptcy context. Courts have identified at least

two instances in which bid protections may benefit the estate. First, a break-up fee may be

necessary to preserve the value of a debtor’s estate if assurance of the fee “promote[s] more

competitive bidding, such as by inducing a bid that otherwise would not have been made and

without which bidding would have been limited.” In re O’Brien Envtl. Energy, Inc., 181 F.3d at

533. Second, if the availability of break-up fees were to induce a bidder to research the value of

the debtor and convert the value to a dollar figure on which other bidders can rely, the bidder may

have provided a benefit to the estate by increasing the likelihood that the price at which the debtor

is sold will reflect its true worth. See id.; see also In re Reliant Energy Channel View LP, 594

F.3d 200, 206-08 (3d Cir. 2010) (reasoning that a break-up fee should be approved if it is necessary

to entice a party to make the first bid or if it would induce a stalking horse bidder to remain

committed to a purchase).

                    12.       In O’Brien, the Third Circuit reviewed the following nine factors set forth

by the lower court as relevant in deciding whether to award a break-up fee:

                              a.     the presence of self-dealing or manipulation in negotiating the
                                     break-up fee;

                              b.     whether the fee harms, rather than encourages, bidding;

                              c.     the reasonableness of the break-up fee relative to the purchase price;

                              d.     whether the unsuccessful bidder placed the estate property in a “sale
                                     configuration mode” to attract other bidders to the auction;

                              e.     the ability of the request for a break-up fee to serve to attract or
                                     retain a potentially successful bid, establish a bid standard or
                                     minimum for other bidders or attract additional bidders;

                              f.     the correlation of the fee to a maximum value of the debtor’s estate;




                                                       13
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS            Doc 204        Filed 07/23/20   Page 14 of 15




                              g.     the support of the principal secured creditors and creditors’
                                     committees of the break-up fee;

                              h.     the benefits of the safeguards to the debtor’s estate; and

                              i.     the substantial adverse impact of the break-up fee on unsecured
                                     creditors, where such creditors are in opposition to the break-up fee.

See In re O’Brien Envtl. Energy, Inc., 181 F.3d at 536.

                    13.       While none of the factors are dispositive, an application of the facts to

several of such factors supports the approval of the Bid Protections. First, the Stalking Horse

Bidder would not enter into the Stalking Horse Agreement without the Bid Protections. In

addition, the Stalking Horse Bid attracts additional bidders because, among other things, additional

bidders will be able to save considerable time and expense because they can use many of the

documents that the Stalking Horse Bidder heavily negotiated, including, among other things, the

Stalking Horse Agreement and the schedules thereto, in making their bid. In sum, if the Assets

are sold to a Successful Bidder other than the Stalking Horse Bidder, the Sale Transaction likely

will be the result of the Stalking Horse Bidder’s crucial role as an initial bidder generating interest

in the Assets and establishing an acceptable price and offer against which other parties can bid.

Moreover, courts in this district have previously approved the grant of superpriority administrative

expense status to claims for break-up fees and expense reimbursements. See, e.g., In re Exide

Holdings, Inc., No. 20-11157 (CSS) (Bankr. D. Del. June 19, 2020) (authorizing priority expense

status for break-up fee and expense reimbursement); In re Bumble Bee Parent, Inc., No. 19-12502

(LSS) (Bankr. D. Del. Dec. 19, 2019) (same); In re Things Remembered , Inc., No. 19-10234 (KG)

(Bankr. D. Del. Feb. 21, 2019) (same); In re Scottish Holdings, Inc., No. 18-10160 (LSS) (Bankr.

D. Del. Feb. 28, 2018 (same); In re Terravia Holdings, Inc., No. 17-11655 (CSS) (Bankr. D. Del.

Aug. 22, 2017) (same); In re Ensequence Inc., No. 18-10182 (KG) (Bankr. D. Del. Mar. 26, 2018)

(same); In re CIBER, Inc., No. 17-10772 (BLS) (Bankr. D. Del. May 2, 2017) (same).


                                                       14
WEIL:\97562329\8\30950.0070
                Case 20-11785-CSS           Doc 204       Filed 07/23/20   Page 15 of 15




                    14.       Accordingly, the Debtors respectfully request that the Court enter the

Bidding Procedures Order, substantially in the form attached hereto as Exhibit D, and, after the

Sale Hearing, the Sale Order, respectively, granting the relief requested in the Motion and such

other and further relief as may be just and proper.



Dated: July 23, 2020
       Wilmington, Delaware
                                              /s/ Zachary I. Shapiro
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             Mark D. Collins (No. 2981)
                                             Zachary I. Shapiro (No. 5103)
                                             One Rodney Square
                                             920 N. King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 651-7700
                                             Facsimile: (302) 651-7701
                                             E-mail:         collins@rlf.com
                                                             shapiro@rlf.com

                                             -and-

                                             WEIL, GOTSHAL & MANGES LLP
                                             Garrett A. Fail (admitted pro hac vice)
                                             David J. Cohen (admitted pro hac vice)
                                             767 Fifth Avenue
                                             New York, New York 10153
                                             Telephone: (212) 310-8000
                                             Facsimile: (212) 310-8007
                                             E-mail:         garrett.fail@weil.com
                                                             davidj.cohen@weil.com

                                             Proposed Attorneys for Debtors
                                             and Debtors in Possession




                                                     15
WEIL:\97562329\8\30950.0070
